Citation Nr: 0012514	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-08 506A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1964 decision of the Board of Veterans' Appeals 
(Board) which denied entitlement to an increased rating 
higher than 10 percent for the veteran's service-connected 
chronic brain syndrome associated with trauma.  



REPRESENTATION

Moving Party Represented by:  Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1949 and from October 17 to November 2, 1950.  

This matter is before the Board as an original action on a 
motion alleging CUE in the December 1964 Board decision which 
denied an increased rating in excess of 10 percent for the 
veteran's service-connected chronic brain syndrome associated 
with trauma.  



FINDINGS OF FACT

1.  In December 1964, the Board determined that an increased 
rating higher than 10 percent was not assignable for the 
veteran's service-connected chronic brain syndrome associated 
with trauma.  

2.  The veteran has not shown that the Board failed to 
consider highly probative evidence or that the applicable 
statutory or regulatory provisions were incorrectly applied 
by the Board in connection with its December 1964 decision.  



CONCLUSION OF LAW

The December 1964 Board decision denying an increased rating 
higher than 10 percent for the veteran's service-connected 
chronic brain syndrome associated with trauma did not involve 
clear and unmistakable error.  38 U.S.C.A. §§ 5107, 7104, 
7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1404 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in the Board decision of December 
1964 denying an increased rating higher than 10 percent for 
the veteran's service-connected chronic brain syndrome 
associated with trauma.  Until recently, a claimant was 
precluded from collaterally attacking a prior final Board 
decision by alleging CUE in a rating decision that was 
subsumed in that decision.  Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  

Effective on November 21, 1997, however, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999)) permit challenges to decisions of 
the Board on the grounds of CUE.  Final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
clear and unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining CUE.  64 Fed. 
Reg. 2134, 2137 (1999).  This case law is found primarily in 
the precedent opinions of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)); see Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  

In Russell, the Court propounded a three-pronged test for 
determining when there was CUE present in a prior decision.  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  In 
addition, the Court has held that the VA's breach of its duty 
to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo v. 
Brown, 6 Vet. App. at 44.  That is, he must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the December 1964 Board decision.  Such a determination must 
be based on the record and the law that existed at the time 
of the prior decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  

As noted hereinabove, in its December 1964 decision, the 
Board determined that an increased rating higher than 10 
percent for the veteran's service-connected chronic brain 
syndrome associated with trauma.  The veteran now argues that 
the Board's decision to reduce the evaluation was based 
solely on the changes to the rating criteria which, he 
contends, is prohibited by the Court's decision in Fugere v. 
Derwinski, 1 Vet. App. 103 (1990), aff'd, 972 F.2d 331 (Fed. 
Cir. 1992).  

In Fugere, the veteran had requested an increased rating for 
his service-connected hearing loss.  Under new rating 
criteria, the veteran's condition would have resulted in a 
lower disability rating.  Paragraph 50.13(b) of the 
Adjudication Procedure Manual M21-1, however, directed 
adjudicators as follows:  "If the decrease in evaluation is 
due to changed criteria or testing methods, rather than a 
change in disability, apply the old criteria and make no 
reduction."  

After the veteran's claim had been filed, but before 
adjudication of the claim, the VA Chief Benefits Director 
rescinded paragraph 50.13(b); however, the community of 
veterans was not provided notice of the rescission or an 
opportunity to comment.  The Court held that, in rescinding, 
without providing notice and an opportunity to comment, VA 
violated rulemaking procedures which were required by the 
Administrative Procedure Act.  Id.  Thus, the veteran's 
rating under the old criteria was reinstated.  

On August 14, 1991, Congress enacted Public Law 102-86, which 
amended 38 U.S.C.A. § 1155 by adding at the end of that 
statute the following:  "However, in no event shall such a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred."  

The veteran's argument that the Court's decision in Fugere 
supports his CUE claim is misplaced.  Paragraph 50.13(b) was 
promulgated as part of a manual change effective on January 
3, 1986.  See Fugere v. Derwinski, 1 Vet. App. at 109.  As 
indicated the amendment to 1155 was added in 1991.  The 
veteran has identified no other applicable law or regulation 
in effect at the time of the Board's December 1964 decision 
which would have prohibited the reduction in rating for his 
service-connected disability.  The veteran has made no 
allegations to the effect that the correct facts, as they 
were known at the time, were not before the Board or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  See Russell, 3 Vet. App. at 313.  
Consequently, the Board finds that no basis has been advanced 
by the veteran to consider whether there was clear and 
unmistakable error in the December 1964 Board decision.  


ORDER

The veteran's motion to revise or reverse the Board's 
December 1964 decision denying an increased rating higher 
than 10 percent for the veteran's service-connected chronic 
brain syndrome associated with trauma, is denied, as the 
decision of did not involve clear and unmistakable error.  



		
	STEPHEN L. WILKINS
Member, Board of Veterans' Appeals


 


